Citation Nr: 1506068	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  13-21 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for residuals of cancer of the larynx (previously characterized as inability to speak without assistive device status post tracheotomy and radiation therapy).

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to increased ratings for bilateral hearing loss, currently assigned "staged" ratings of 50 percent prior to May 26, 2009, 60 percent from May 26, 2009 to May 20, 2013, and 70 percent from May 20, 2013.

4.  Entitlement to a rating in excess of 10 percent for anxiety disorder and depressive disorder.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected hearing loss, anxiety disorder, and depressive disorder.

6.  Entitlement to special monthly pension based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from January 1962 to May 1966.  These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2010 (larynx, hearing loss, TDIU), November 2013 (anxiety disorder and depression disorder, PTSD), and January 2014 (special monthly pension) rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In December 2011, a hearing regarding the matters of hearing loss, cancer of the larynx, and TDIU was held before a decision review officer.  A transcript is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for PTSD, the ratings for hearing loss, anxiety disorder, and depressive disorder, and the matter of special monthly pension based on the need for aid and attendance are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran is not shown to have served in Vietnam, or in the brown waters surrounding Vietnam.

2.  Larynx cancer was not manifested in service, a malignant tumor was not manifested in the first year following the Veteran's discharge from active duty, and such is not shown to be related to his service, to include due to exposure to herbicides therein.

3.  It is reasonably shown that the Veteran's service-connected hearing loss (rated 70 percent) precludes him from engaging in any substantially gainful employment.


CONCLUSIONS OF LAW

1.  Service connection for residuals of larynx cancer is denied.  38 U.S.C.A.          §§ 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).  

2.  The schedular requirements for a TDIU rating are met, and a TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in June 2009, November 2012, and January 2012, VA notified the Veteran of the information needed to substantiate and complete his claims for cancer of the larynx and TDIU, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs), service personnel records, and pertinent post-service treatment records have been secured.  The RO arranged for a general medical examination in January 2010 and VA examinations in March 2011, and May and October 2013.  A VA medical opinion was received in January 2012.  The Board finds that these examinations are adequate for rating purposes as the examiners expressed familiarity with the record.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matters of service connection for residuals of larynx cancer and TDIU, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases (including malignant tumors), may be service connected on a presumptive basis if manifested to a compensable degree within a prescribed period (one year for malignant tumors) following discharge from service.               38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

To substantiate a claim of service connection, there must be medical evidence of a current claimed disability; medical or, in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and medical evidence of a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).
 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 
The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2009).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows or fails to show as to the claims. 

Residuals of Cancer of the Larynx

The Veteran contends that he has residuals from larynx cancer due to being exposed to herbicides in service.

Service personnel records show that the Veteran served aboard the USS Charr and that such ship was in the official waters of Vietnam from February 27, 1965 to April 2, 1965 and from May 17, 1965 to May 29, 1965.

The Veteran's DD-214 shows that he received the Armed Forces Expeditionary Medal for service in Vietnam.  This award does not denote that the Veteran set foot in the Republic of Vietnam.  Service personnel records also do not denote that the Veteran set foot in the Republic of Vietnam.

In December 2007, a Personal Information Exchange System [PIES] response noted that the Veteran served aboard the USS Charr, which was in the official waters of Vietnam, but that in-country service in Vietnam was unable to be determined and that the service record provides no conclusive proof the Veteran was in-country.  An additional PIES response noted that there were no records confirming the Veteran was exposed to herbicides.

In a February 2008 statement, the Veteran indicated that he spent three years aboard a diesel submarine during the Vietnam era.

In April 2009, the RO issued a formal finding of a lack of information to verify in-country Vietnam service.  The RO indicated that information received from the Veteran did not provide conclusive information to verify such service and that a review of his STRs also did not verify in-country service.

A May 2009 treatment record notes that the Veteran is a heavy smoker with a long time history of chronic laryngitis.  In June 2009, a radiation oncology note indicates a diagnosis of larynx cancer post laryngectomy.  In July 2009, the Veteran indicated that his tracheotomy, assistive device, and chemotherapy are related to his hearing loss.

On January 2010 VA general medical examination, the examiner noted that the Veteran was diagnosed with cancer of the larynx in April 2009 and that his larynx was removed at that time.

In December 2011, the Veteran stated that he was exposed to Agent Orange while serving in Vietnam in 1965/1966 and that as a result he was diagnosed with throat cancer.  That same month, the Veteran similarly testified that he was exposed to Agent Orange in Vietnam while aboard the submarine, the USS Charr.  He stated that anything in the air, such as Agent Orange, would be "suck[ed] right into that submarine, which, in fact, made our exposure as bad as the troops on the ground, if not, even worse."

A June 2012 treatment record notes that the Veteran is status post larynx cancer with radiation and resection in 2009.  An April 2013 record notes an assessment of a history of larynx cancer.  November 2013 and February 2014 records note assessments of larynx cancer.

As noted above, the Veteran contends that he has residuals of larynx cancer due to exposure to herbicides in service.

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent [to include Agent Orange], unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  If such a Veteran contracts one of the following diseases associated with herbicide exposure, that disease shall be considered to have been incurred in or aggravated by such service, notwithstanding that there is no evidence of such disease during the period of such service: Chloracne or other acneform disease consistent with chloracne; type 2 diabetes; non-Hodgkin's lymphoma; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313.

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  An opinion of the General Counsel for VA held that service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C. § 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975, and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 27-97 (July 23, 1997).  A Veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  Id.  Since issuance of that General Counsel opinion, VA has reiterated its position that service in deep-water naval vessels (i.e. "blue water" service) offshore of Vietnam, as opposed to service aboard vessels in inland waterways of Vietnam (i.e. "brown water" service) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  See comments section in Federal Register announcement of final rule adding diabetes to the list of Agent Orange presumptive diseases, 66 Fed. Reg. 23166 (May 8, 2001).

"Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR (M21-1MR), M21-MR, pt. IV, subpt. ii, §1, ch. H, 28, "Considering Claims Based on Service Aboard Ships Offshore the RVN."  As an appendix to that section of the M21-1MR, VA maintains a list of ships which operated primarily or exclusively on Vietnam's inland waterways, ships which operated temporarily on Vietnam's inland waterways or docking to the shore, and ships which operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel.  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  Id.  The USS Charr is not included on the list of ships.

Notwithstanding the foregoing, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is not the sole method for showing causation in establishing a claim for service connection as due to herbicide exposure.

It is not in dispute that the Veteran had cancer of the larynx and currently has a tracheotomy and other residuals.  There is however no evidence that such were manifested in service (or a tumor manifested in the first postservice year).  There is no mention of complaint, symptom or diagnosis of such disability in the Veteran's STRs.  Notably, the Veteran does not suggest that he developed cancer in service or that a malignant tumor was manifest within the first post-service year, but instead contends that he developed it later due to exposure to herbicides. Consequently, service connection for residuals of larynx cancer on the basis that such disability became manifest in service, and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.

The Veteran does not contend that he set foot in Vietnam.  Nor does he specifically contend that he served in the "brown waters" of Vietnam.  Instead, he reports that in the late fall/early winter months of 1965 and 1966 he was on the USS Charr in the Gulf of Tonkin "submerged most of the time" but surfacing "a few times."  See December 2011 written statement from the Veteran.  Following a review of the evidence, the Board can find no evidence to support a finding that the USS Charr served upon was in the brown waters of Vietnam (or that he served on land in Vietnam).  Evidence from PIES provides no conclusive proof the Veteran was in-country or in the "brown waters" of Vietnam or was otherwise exposed to herbicides.  The preponderance of the evidence is against a finding that the Veteran served in the "brown waters" of Vietnam or set foot in Vietnam.  Consequently, service connection for residuals of larynx cancer on a presumptive basis (as due to herbicide exposure under 38 U.S.C.A. § 1116) is not warranted.

Furthermore, there is no competent evidence that links the Veteran's cancer of the larynx to his service.  The Veteran's theory of entitlement to service connection appears to be strictly one of presumptive service connection under 38 U.S.C.A. § 1116 (i.e., based on a presumption of exposure to Agent Orange in Vietnam).  [While the presumptive provisions of 38 U.S.C.A. § 1116 have been extended to encompass other locations where herbicides are known to have been used (such as the demilitarized zone in Korea), there is no allegation of such other exposure to Agent Orange in the instant case.]  Additionally, to the extent that the Veteran suggests that his larynx cancer may somehow be secondary to his service-connected hearing loss, the Board notes that there is no evidence to suggest or show that there may be a connection between the two.  

The Veteran is a layperson without any demonstrated medical expertise, and is not competent to, by his own opinion, opine as to the etiology of a complex medical process such as larynx cancer.  He does not cite to any supporting medical opinion or medical literature.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Accordingly his opinion in this regard is without any probative value.

In sum, as there is no showing of a direct nexus between the Veteran's residuals of larynx cancer and his service; as there is no evidence supporting application of chronic disease presumptive provisions; and because the Veteran is not shown to be entitled to the application of the presumptive provisions afforded under 38 U.S.C.A. § 1116, the preponderance of the evidence is against the claim of service connection for residuals of larynx cancer, and the claim must be denied.

TDIU

The Veteran contends that he is unable to work due to his service-connected bilateral hearing loss, anxiety disorder, and depressive disorder.

His service-connected disabilities include bilateral hearing loss, rated 70 percent and anxiety disorder and depressive disorder, rated 10 percent.  The combined schedular rating is 70 percent.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

As the Veteran's hearing loss is rated 70 percent and his combined rating for service connected disabilities is 70 percent, he meets the percentage requirements for TDIU in 38 C.F.R. § 4.16(a).  The question remaining is whether the Veteran's service connected disabilities render him incapable of participating in substantially gainful occupation.  

On March 2011 VA examination, the examiner concluded that the Veteran will experience difficulty communicating in most listening situations and will especially have difficulty with sound localization.

In January 2012, a VA medical opinion provider opined that the Veteran would experience difficulty communicating in virtually all listening situations, difficulty understanding spoken word, especially in the presence of background noise, or if spoken on the right side, an inability to follow instruction given at an average listening level, and an inability to hear and perform activities of employment at the same rate as his co-workers.

On May 2013 VA audiological examination, the examiner found that the Veteran's hearing loss did impact the ordinary conditions of his daily life, including his ability to work.

On October 2013 VA audiological examination, the examiner noted that the Veteran has significant hearing loss for both ears and uses a hearing aid for his left ear.  It was noted that communication with the Veteran was difficult and was supplemented by written notes, lip reading, and non-specific hand gestures.  

In February 2014, a licensed private psychologist opined that the Veteran would miss 3 or more days and would need to leave early 3 or more days due to mental problems.  She also noted that the Veteran would have trouble with concentration more than 3 days per month and would not stay focused for at least 7 hours of an 8 hour workday because of psychiatric problems.  Additionally, she indicated that more than once per month, the Veteran would respond in an angry manner to the normal pressures and constructive criticisms of a job.

This same private psychologist also completed a mental disorder disability benefits questionnaire.  Anxiety disorder was diagnosed and the psychologist found that such would cause occupational and social impairment with deficiencies in most areas.  She concluded that the Veteran could not "sustain the stress from a competitive work environment" and could not "be expected to engage in gainful activity due to his anxiety disorder."

In November 2014, a private vocational therapist provided the opinion that the Veteran is "totally and permanently precluded from performing work at a substantial gainful level due to the severity of his...bilateral hearing loss, anxiety disorder and depressive disorder."  She noted a review of the record, including VA and private treatment records, and cited to research studies regarding absence rates tolerated by employers and concentration requirements for employment, finding that the Veteran would be unable to meet an acceptable absence rate and maintain concentration and persistence at a work task.

Following a review of the evidence, the Board finds that it is at least in equipoise in showing that his service-connected bilateral hearing loss, anxiety disorder, and depressive disorder preclude him from engaging in a substantially gainful occupation consistent with his work history and education (he graduated high school and completed one quarter of college classes).  The Board acknowledges that there is some evidence in the record demonstrating a less severe disability picture; however, considering the findings by multiple medical professionals noted above regarding the limitations imposed by his bilateral hearing loss and psychiatric disorders, the Board finds that it is reasonably shown that the Veteran would be unable to secure and maintain substantially gainful employment.  Accordingly, a TDIU rating is warranted.


ORDER

The appeal seeking service connection for residuals of larynx cancer is denied.

The appeal seeking a TDIU rating is granted, subject to the regulations governing payment of monetary awards.


REMAND

Initially, the Board notes that a review of the record indicates that the Veteran may be receiving Social Security Administration (SSA) disability benefits.  Notably, correspondence received in December 2008 notes that the Veteran applied for disability benefits.  Records pertaining to the award of such benefits are constructively of record, and as they may contain pertinent information, attempts to secure them should be made.

Finally, a November 2013 rating decision denied the Veteran's claim for PTSD and granted his claim for anxiety disorder and depressive disorder, assigning a 10 percent rating.  A January 2014 rating decision denied his claim seeking special monthly pension based on the need for aid and attendance.  Correspondence from the Veteran received in April 2014 expresses disagreement with the denial of PTSD and special monthly pension and the rating assigned for anxiety disorder and depressive disorder.  The AOJ has not issued a SOC in these matters.  In such circumstances the Board is required to remand the matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  These matters are not now before the Board, and will only be before the Board if the Veteran timely files a substantive appeal after a SOC is issued.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and determine if he is receiving SSA disability benefits.  If so, secure for the record from SSA a copy of the Veteran's award of SSA disability benefits and copies of all medical records considered in connection with such award.  If any such records are unavailable, the reason for their unavailability must be noted in the record, and the Veteran should be so advised.  

2.  Secure for the record copies of any (and all) updated clinical records of any VA or private treatment the Veteran has received for the disabilities remaining on appeal.

3.  Thereafter review the record and readjudicate the claim for an increased rating for bilateral hearing loss.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond before the case is returned to the Board.  

4.  Regarding the matter of service connection for PTSD, the rating for anxiety disorder and depressive disorder, and the matter of special monthly pension based on the need for aid and attendance, review the determinations and if any remains denied, issue an appropriate statement of the case.  The Veteran and his attorney should be advised of the time limit for perfecting his appeal, and afforded the opportunity to do so.  If this occurs, the matter should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


